

	

		III

		109th CONGRESS

		1st Session

		S. RES. 147

		IN THE SENATE OF THE UNITED STATES

		

			May 18, 2005

			Ms. Murkowski (for

			 herself, Mr. Crapo,

			 Mr. DeWine, Mr.

			 Craig, Ms. Landrieu,

			 Mrs. Lincoln, Mr. Vitter, Mr.

			 Allen, and Mrs. Feinstein)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Designating June 2005 as “National Internet

		  Safety Month”.

	

	

		Whereas in the United States, more than 90 percent of

			 children in grades 5–12 now use computers;

		Whereas 26 percent of children in grades 5–12 in the

			 United States are online for more than 5 hours a week, and 12 percent of such

			 children spend more time online than they do with their friends;

		Whereas 53 percent of children and teens in the United

			 States like to be alone when surfing the Internet, and 29

			 percent of such children believe their parents would either express concern,

			 restrict their Internet use, or take away their computer if their parents knew

			 where they were surfing on the Internet;

		Whereas 32 percent of the Nation's students in grades 5–12

			 feel they have the skills to get past filtering software, and 31 percent of

			 youths in the United States have visited an inappropriate place on the

			 Internet, 18 percent of them more than once;

		Whereas 51 percent of the Nation's students in grades 5–12

			 trust the people they chat with on the Internet;

		Whereas 12 percent of the Nation's students in grades 5–12

			 have been asked by someone they chatted with on the Internet to meet face to

			 face, and 11.5 percent of such students have actually met face to face with a

			 stranger they chatted with on the Internet; and

		Whereas 39 percent of youths in grades 5–12 in the United

			 States admit to giving out their personal information, such as name, age, and

			 gender over the Internet, and 14 percent of such youths have received mean or

			 threatening email while on the Internet: Now, therefore, be it

		

	

		That the Senate—

			(1)designates June

			 2005 as National Internet Safety Month;

			(2)recognizes that

			 National Internet Safety Month provides an opportunity to educate the people of

			 the United States on the dangers of the Internet and the importance of being

			 safe and responsible online;

			(3)commends and

			 recognizes national and community organizations for their work in promoting

			 awareness of the dangers of the Internet and for providing information and

			 training that develops the critical thinking and decision making skills needed

			 to be safe online; and

			(4)calls on Internet

			 safety organizations, law enforcement, educators, community leaders, parents,

			 and volunteers to increase their efforts to raise the level of awareness in the

			 United States regarding the need for online safety.

			

